Citation Nr: 0309657	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased rating for a major depressive 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1968 to September 
1972.

This case is before the Board of Veterans' Appeals in 
connection with a January 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2001, a 
statement of the case was issued in June 2001, and a 
substantive appeal was received in December 2001.  The 
veteran requested a Board hearing at the RO, but subsequently 
canceled his request. 


REMAND

With regard to the migraine headaches issue, the record does 
not appear to include a report of a VA examination with an 
opinion as to etiology.  See 38 C.F.R. § 3.159(c)(4) (2002).  
With regard to the increased rating for psychiatric 
disability issue, the veteran was afforded a VA examination 
in February 2002.  At that time, his Global Assessment of 
Functioning (GAF) score was reported to be 55.  Subsequent to 
that time, the veteran was hospitalized for depression in 
June 2002, and a GAF score of 40 to 50 was reported in 
December 2002.  Although the Board notes that there is some 
inconsistency in symptoms and GAF scores reported over the 
past two years, it appears that the veteran's psychiatric 
disability may have increased in severity.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).

At this point the Board points out to the RO that the Board 
was given the authority to accomplish additional development 
of the evidence in cases on appeal without the need to remand 
the case to the RO.  67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, 
this regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  One reason for the 
Federal Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, the 
proper course of action is to remand the matter to the RO.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
appellant has been advised of the 
evidence necessary to substantiate the 
claim, as well as what evidence the 
appellant is to provide and what evidence 
VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

2.  The veteran should be scheduled for 
special VA examinations to ascertain the 
nature and etiology of his claimed 
migraine headaches and the current 
severity of his service-connected major 
depressive disorder.  It is imperative 
that the claims file be made available to 
the examiners for review in connection 
with the examinations.  All medically 
indicated special tests should be 
accomplished.  
	a)  after examining the veteran and 
reviewing the record, the migraine 
headache examiner should clearly indicate 
whether or not a medical diagnosis of a 
headache disability is warranted.  If so, 
the examiner should offer and opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such headache 
disability was manifested during the 
veteran's service or otherwise related to 
service, or whether it was caused by or 
aggravated by his service-connected 
psychiatric disability.  A detailed 
rationale should be furnished. 
	b)  the psychiatric examiner should 
report all pertinent symptoms to allow 
for evaluation under VA's criteria for 
rating mental disorders.  A GAF score 
should be furnished.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine whether the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure that all assistance 
to the veteran required under VCAA is accomplished in 
compliance with the judicial holding in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




